


110 HR 3424 IH: To authorize appropriations for the purpose of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3424
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mrs. Maloney of New
			 York (for herself, Ms. Pryce of
			 Ohio, and Ms. Woolsey)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize appropriations for the purpose of
		  establishing an office within the Internal Revenue Service to focus on
		  violations of the internal revenue laws by persons who are under investigation
		  for conduct relating to commercial sex acts, and to increase the criminal
		  monetary penalty limitations for the underpayment or overpayment of tax due to
		  fraud.
	
	
		1.Authorization of
			 appropriations for tax law enforcement relating to human sex
			 trafficking
			(a)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated $4,000,000 for fiscal year 2008 for the purpose of
			 establishing an office within the Internal Revenue Service to investigate and
			 prosecute violations of the internal revenue laws by persons that appear to be
			 engaged in conduct in violation of section 1591(a), section 2421, section 2422,
			 subsection (a), (d), or (e) of section 2423, or section 1952 of title 18,
			 United States Code, or the laws of any State or territory that prohibit the
			 promotion of prostitution or any commercial sex act (as such term is defined in
			 section 1591(c)(1) of title 18, United States Code).
				(2)AvailabilityAny
			 amounts appropriated pursuant to the authority of paragraph (1) shall remain
			 available for fiscal year 2009.
				(b)Additional
			 funding for operations of officeUnless specifically appropriated
			 otherwise, there is authorized to be appropriated and is appropriated to the
			 office established under subsection (a)(1) for fiscal years 2008 and 2009 for
			 the administration of such office an amount equal to the amount of any tax
			 under chapter 1 of the Internal Revenue Code of 1986 (including any interest)
			 collected during such fiscal years as the result of the actions of such office,
			 plus any civil or criminal monetary penalties imposed under such Code relating
			 to such tax and so collected.
			(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury shall report to the Committee of Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate on the enforcement
			 activities of the office established under subsection (a)(1) and shall include
			 any recommendations for statutory changes to assist in future prosecutions
			 under this section.
			(d)Applicability of
			 whistleblower awards to victims of human sex traffickingFor purposes of making an award under
			 paragraph (1) or (2) of section 7623(b) of the Internal Revenue Code of 1986
			 with respect to information provided by victims of any person convicted of
			 violating section 1591(a), section 2421, section 2422, subsection (a), (d), or
			 (e) of section 2423, or section 1952 of title 18, United States Code, or the
			 laws of any State or territory that prohibit the promotion of prostitution or
			 any commercial sex act (as such term is defined in section 1591(c)(1) of title
			 18, United States Code), the determination of whether such person is described
			 in such paragraph shall be made without regard to paragraph (3) of section
			 7623(b) of such Code.
			2.Increase in criminal
			 monetary penalty limitation for the underpayment or overpayment of tax due to
			 fraud
			(a)In
			 general
				(1)Attempt to evade
			 or defeat taxSection 7201 (relating to attempt to evade or
			 defeat tax) is amended—
					(A)by striking
			 $100,000 ($500,000 and inserting $500,000
			 ($1,000,000, and
					(B)by striking
			 5 years and inserting 10 years.
					(2)Willful failure
			 to file return, supply information, or pay tax
					(A)In
			 generalSection 7203 (relating to willful failure to file return,
			 supply information, or pay tax) is amended—
						(i)in the first
			 sentence—
							(I)by striking
			 Any person and inserting the following:
								
									(a)In
				generalAny person
									,
				and
							(II)by striking
			 $25,000 and inserting $50,000,
							(ii)in the third
			 sentence, by striking section and inserting
			 subsection, and
						(iii)by adding at the
			 end the following new subsection:
							
								(b)Aggravated
				failure to file
									(1)In
				generalIn the case of any failure described in paragraph (2),
				the first sentence of subsection (a) shall be applied by substituting—
										(A)felony
				for misdemeanor,
										(B)$500,000
				($1,000,000 for $50,000 ($100,000, and
										(C)10
				years for 1 year.
										(2)Failure
				describedA failure described in this paragraph is—
										(A)a failure to make
				a return described in subsection (a) for a period of 3 or more consecutive
				taxable years if the aggregate tax liability for such period is not less than
				$100,000, or
										(B)a failure to make
				a return if the tax liability giving rise to the requirement to make such
				return is attributable to an activity which is a felony under any State or
				Federal
				law.
										.
						(B)Penalty may be
			 applied in addition to other penaltiesSection 7204 (relating to
			 fraudulent statement or failure to make statement to employees) is amended by
			 striking the penalty provided in section 6674 and inserting
			 the penalties provided in sections 6674 and 7203.
					(3)Fraud and false
			 statementsSection 7206 (relating to fraud and false statements)
			 is amended—
					(A)by striking
			 $100,000 ($500,000 and inserting $500,000
			 ($1,000,000, and
					(B)by striking
			 3 years and inserting 5 years.
					(b)Increase in
			 monetary limitation for underpayment or overpayment of tax due to
			 fraudSection 7206 (relating to fraud and false statements), as
			 amended by subsection (a)(3), is amended—
				(1)by striking
			 Any person who— and inserting (a)
			 In general.—Any
			 person who—, and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Increase in
				monetary limitation for underpayment or overpayment of tax due to
				fraudIf any portion of any underpayment (as defined in section
				6664(a)) or overpayment (as defined in section 6401(a)) of tax required to be
				shown on a return is attributable to fraudulent action described in subsection
				(a), the applicable dollar amount under subsection (a) shall in no event be
				less than an amount equal to such portion. A rule similar to the rule under
				section 6663(b) shall apply for purposes of determining the portion so
				attributable.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to actions,
			 and failures to act, occurring after the date of the enactment of this
			 Act.
			
